Citation Nr: 9911539	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Don Hayden, Counsel






INTRODUCTION

The veteran served on active duty from November 1964 to July 
1974, and was in the New Mexico Army Reserve National Guard 
between 1987 and 1990.  
He served in the Republic of Vietnam, and his awards and 
decorations inlcude the Purple Heart Medal, the Combat Action 
Ribbon, and the Navy Commendation Ribbon with "V" Device.  
The National Personnel Records Center has advised that he has 
no status as a prisoner of war.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO).  In July 1997, the Board 
remanded this case for further development by the RO.  The 
directed development having been completed, the case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
degenerative disc disease of the lumbar spine.  

2.  There is no competent evidence of a nexus between 
degenerative disc disease of the cervical spine and a disease 
or injury during active service, a disease or injury during a 
period of active duty for training, or an injury during a 
period of inactive duty for training.  


CONCLUSION OF LAW

The claim for service connection for degenerative disc 
disease of the cervical and lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1964 enlistment examination revealed the veteran's 
spine and musculoskeletal system to be normal.  Available 
active duty service medical records do not show any 
complaints or findings regarding the cervical or lumbar 
spine.  A November 1968 reenlistment examination found the 
spine and musculoskeletal system to be normal.  In May 1974, 
the veteran appeared before a medical board because of 
hearing loss.  It was noted that a review of his medical 
history revealed malaria, an appendectomy, and superficial 
wounds in combat.  In addition, he complained of occasional 
anal bleeding.  Physical examination was normal.  

In September 1974, the veteran claimed service connection for 
hearing loss, malaria, hemorrhoids, tendinitis of the left 
ankle and double vision; he did not claim service connection 
for a cervical or lumbar spine disorder.  In response to a 
question on the VA claims form as to whether he had ever been 
a prisoner of war, he indicated that he had not.  During a 
November 1974 VA examination, he did not complain of back or 
neck problems.  On examination, he had full motion of all 
extremities and the lumbosacral spine; cervical spine 
findings were not reported.  His skin and neck were noted to 
be normal.  

The veteran had an examination by the VA in January 1979 for 
oblique nerve palsy.  He complained of dizziness, hearing 
loss and brief periods of forgetfulness; there was no record 
of complaints regarding the cervical or lumbar spine.  The 
examination was not reported to show any cervical or lumbar 
spine disorder.  The impression was history of right superior 
oblique palsy.  He was hospitalized by the VA in February and 
March 1979 for excision of a pilonidal cyst, reporting 
symptoms for a couple of years.  It was recorded that, except 
for drainage of a pilonidal cyst, which had been done about 
six months previously, he had no other significant medical 
history.  A review of symptoms was positive for complaints 
consistent with left shoulder bursitis.  

A July 1981 Army enlistment examination revealed the 
veteran's spine and musculoskeletal system to be normal.  In 
a medical history prepared in connection with that 
examination, when asked if he had been a patient in a 
hospital, he reported only that he had been hospitalized for 
his appendix in 1966 and having been wounded in the right leg 
in 1969.  He denied having or having had recurrent back pain 
and ever having had any illness or injury other than those 
reported.  

During a January 1987 National Guard applicant medical 
screening and history, the veteran denied having or ever 
having had back trouble.  In a history reported in connection 
with a physical examination, when asked if he had been 
hospitalized, he reported only a hospitalization following 
his being wounded.  He denied a history of recurrent back 
pain and other musculoskeletal symptoms, and physical 
examination revealed his neck, spine and musculoskeletal 
system to be normal.

An October 1987 statement shows that the veteran had 15 days 
of active duty for training in August 1987 and drill periods 
in March, April, May, July, August and September .  

During a May 1993 VA psychiatric examination, the veteran 
reported that his current medical problems were hemorrhoids, 
hearing loss and tinnitus.  It was recorded that he had had 
an appendectomy and had had surgery for shell fragment wounds 
in his right leg.  It was recorded that he was unaware of any 
history of injuries, including head trauma.  

Records from R. K. Sanchez, M.D., covering the period from 
February 1993 to May 1995 show that the veteran was seen in 
May 1995 for complaints of cramps in the arm, diarrhea, 
hemorrhoids and pain in his joints as well as left arm 
numbness.  

Records received from R. N. Castillo, M.D., show that the 
veteran was seen in May 1995 for complaints of left upper 
extremity discomfort and upper back pain with a sense of 
numbness down his left arm that was basically there all the 
time.  Dr. Castillo reported that the veteran had had the 
problem for years.  There was a full active range of motion 
of the cervical spine and deep tendon reflexes were two plus 
and symmetric for both upper extremities.  There was no 
evidence of atrophy and muscle strength testing was grossly 
5/5 in all motor groups in both upper extremities.  Sensation 
was intact in both upper extremities.  X-rays showed some 
evidence of degenerative changes at the C5-6 level and 
foraminal narrowing.  The assessment was level C5-6 foraminal 
stenosis by X-ray and some subjective complaints of left 
upper extremity radiculopathy which was not objectively 
confirmed on clinical examination.  X-ray studies later that 
month were interpreted as showing left paracentral disc 
herniation at C5-6 compromising the C5-6 intervertebral 
foramen and a central disc herniation at C6-7 contacting but 
not deforming the adjacent cord.  

Also in May 1995, Dr. Castillo wrote Dr. Sanchez that the C5-
6 disc herniation was consistent with the veteran's symptoms.

In June 1995, H. Renger, Ph.D., M.D., in an evaluation to 
determine whether cervical epidural steroid injection could 
be performed, recorded that the veteran's history was one of 
a spontaneous onset of left upper extremity pain and 
occasional numbness with neck pain.  It was recorded that 
there was no specific accident to which the symptoms could be 
related.  

During a July 1995 physical therapy evaluation, it was 
recorded that the veteran had been having episodic neck pain 
since he was a prisoner of war in Vietnam.  He reported 
having been whipped when he was a prisoner of war and was 
noted to have extensive scars consistent with that history on 
his back and upper thoracic area.  He denied any other 
injuries to the neck or back or extremities.  The assessment 
was cervical degenerative joint disease/degenerative disc 
disease with radiculopathy.  

In September 1995, the veteran submitted a claim for service 
connection for neck and lumbar spine disabilities.  

In a statement dated in November 1995, the veteran said that, 
in 1969, while he was on leave, he had been injured in a 
motorcycle accident and had been transported to Kirtland Air 
Force Base Hospital in Albuquerque, New Mexico.  He said that 
he was treated and released eight hours later.  He was a few 
days late reporting for duty, but was not charged.  He said 
that he did not pursue any treatment for his back but just 
put up with the pain until it became so bad in the early 
spring 1995 that he went to Dr. Sanchez who referred him to 
Dr. Castillo who found chipped discs.  The veteran said that 
Dr. Castillo had told him that there had to be a hard blow to 
his back to cause the chipped discs and the veteran said that 
the only hard blow was in the 1969 motorcycle accident when 
he knocked down a wooden pole and barbed wire fence.  

In his substantive appeal, dated in March 1996, the veteran 
reported that that he injured his back and neck in a July 
1969 motorcycle accident while on leave and that he returned 
to Vietnam for a second tour of duty about a week later.

In an undated memorandum, apparently received in July 1996, 
the Medical Operation Squadron at Kirtland Air Force Base 
reported that they had no records pertaining to the veteran.  
In August 1996, the National Personnel Records Center (NPRC) 
reported that all records pertaining to the veteran had been 
forwarded to the VA in 1974.  

At a hearing at the RO in February 1997, the veteran 
indicated that he had injured his back in a motorcycle 
accident in July 1969.  Hearing transcript at 2.  He said 
that his back and neck were not bothering him at the time of 
the injury and that the only treatment he had received was in 
1995.  He said that the doctors had told him that the neck 
disorder was connected to the injury because of the 
deterioration of bone and type of impact and that the 
accident in 1969 was the only injury of that nature he had 
received.  Id. at 4.  When asked which doctors had treated 
him, he said Drs. Sanchez and Castillo.  Id. at 4-5.  He said 
that he had received pain medication in service for the pain 
in his neck.  Id. at 5.  He said the treatment by medics that 
consisted of giving him analgesics when he complained of 
pain.  He said he was sure that many of his complaints were 
not recorded, but indicated that the treatment was in a war 
zone.  Id. at 6.  He later indicated that the analgesics were 
of the over-the-counter type that he purchased himself.  Id. 
at 7.  When asked about continuity of symptomatology, he said 
that the pain had always been there "in the sense of come and 
go."  He stated that the pain occurred during Vietnam and 
that, when he returned, it went away and later on came back.  
Id. at 8.  He testified that during the accident, his body 
knocked down 5 "vegas" of a fence when he was thrown from a 
motorcycle.  Id. at 9.  

In August 1997, the RO requested that the veteran provide 
additional information regarding his internment as a prisoner 
of war, details of the motorcycle accident, identification of 
his Reserve service and a list of medical care providers.  In 
response to that request, the veteran, in a statement dated 
in September 1997 said that, because of the lapse of time, it 
had become impossible to obtain any proof in the matter.  He 
said that the State Police, ambulance service and the 
hospitals to which he was taken following the motorcycle 
accident did not have any records and that he could not 
recall any specific information regarding the other requests; 
he seemed to have "blocked out" a lot of the unpleasant 
memories.  He repeated that the only injury involving his 
back occurred during service.  

Analysis

Initially, the Board finds that all development directed in 
the prior remand has been performed to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  The remand 
directed the RO to obtain details regarding the veteran's 
internment as a prisoner of war, the motorcycle accident, 
details of his Reserve service subsequent to his active duty, 
and a detailed list of all medical care providers and his 
employers.  The RO was then to obtain additional evidence.  
Essentially, the veteran replied that he was unable to 
provide any additional information which would allow the RO 
to obtain additional records.  The service medical records 
for the veteran's National Guard service have been obtained.  
Accordingly, the Board finds that the RO has followed the 
directives of the remand to the extent possible.  

Any additional medical records cannot be obtained without 
additional information that can be obtained only through the 
veteran.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court t of Veterans Appeals prior to March 
1, 1999) (the Court) noted that the claimant must help the VA 
to obtain evidence where the development of the facts 
pertinent to the claim requires information to be provided by 
him or her.  Although Wood deals with the "duty to assist" 
following submission of a well-grounded claim, the Board 
believes that the principle is sufficiently broad to apply in 
this case where attempts to obtain medical records have been 
frustrated because the veteran could not provide the 
additional information required to obtain any available 
records.  

The threshold question that must be determined is whether the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In 
general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  "[I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

The term "service connection" connotes many factors, but, 
basically, it means that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131(West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  This includes a period of active duty for 
training during which the individual concerned was disabled 
by or died from a disease or injury incurred in or aggravated 
in line of duty or a period of inactive duty for training 
during which the individual concerned was disabled by or died 
from an injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 1991).  





In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. 38 U.S.C.A. § 1154(b) (West 1991).

Initially, it should be noted that although the veteran is 
shown to have engaged in combat with the enemy while serving 
in Vietnam, there is no service department or other official 
evidence that he was ever a prisoner of war, despite his 
statement to the contrary as reflected in a physical therapy 
record.  Additionally, he has specifically reported that he 
injured his spine in a motorcycle accident that occurred in 
July 1969, while he was in the United States on leave from 
Vietnam.  

In regard to a back disability, there is no medical evidence 
that the veteran currently has degenerative disc disease of 
the lumbar spine.  The various post-service medical records 
do not establish any back/lumbar spine disability.  Thus, 
even if the provisions of 38 U.S.C.A. § 1154 were to be 
applied, the claim would not be well grounded.  In the 
absence of competent, medical evidence of a current 
disability, the claim for service connection for disc disease 
of the lumbar spine cannot be well grounded. See Chelte, 
10 Vet. App. at 271.  

The veteran has related his cervical spine disorder to a 
motorcycle accident in 1969, while he was on leave.  The 
injury/accident is not documented in the service medical 
records or in service personnel records in the claims folder 
and, when he 



appeared before a medical board in 1974, nothing regarding 
any in-service neck (or back) injury was noted and no 
relevant abnormality was found on the physical examination.  
While competent to relate that he had a motorcycle accident 
and hurt his neck, the veteran is not competent to establish 
a diagnosis for the injury or that it is related to any 
current cervical spine/neck disability.  There is medical 
evidence of a current cervical spine disability in the form 
of a diagnosis of degenerative joint and degenerative disc 
disease of the cervical spine, but there is no competent 
(medical) evidence or opinion of a nexus between the claimed 
neck injury or other incident of service and a current 
disability.  Because the determinative issue, a nexus between 
an injury in service and the current disability, involves 
medical causation, competent medical evidence is required for 
a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993) (where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).  The veteran's statement as to 
what he was told by a doctor regarding a nexus does not serve 
to make his claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
There is no medical evidence that a cervical spine disorder 
was present in service.  Since the determinative issue, 
identification of the disease entity, involves diagnosis, 
competent medical evidence is required for a well-grounded 
claim.  Grottveit, 5 Vet. App. 91.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit, 
5 Vet. App. at 93.  

In this case, the veteran has testified that his pain would 
come and go, with apparently long intervals between episodes.  
Thus, there does not seem to be any chronicity of 
symptomatology.  However, even if the Board were to assume 
that the episodic pain represented continuing symptomatology, 
there is no competent evidence relating the present cervical 
spine condition to that symptomatology.  

The veteran has repeatedly reported that the injury occurred 
when he was on leave in the United States and not in combat.  
Although has testified that he was given pain medication for 
his back while in Vietnam, it is not clear whether it was for 
back or neck pain or both.  In any event, he has not alleged 
that his neck disability is combat related.  To the contrary, 
he has not attributed his cervical spine or claimed back 
disabilities to anything but the 1969 motorcycle accident.  
Thus, it does not appear that the provisions of 38 U.S.C.A. 
§ 1154(b) apply to the cervical spine disability.  However, 
even if they did, there is still a total lack of competent 
evidence linking the current disability to service.  While 
the veteran has stated that such a link has been made, what a 
doctor reportedly told him, a layperson, is not the 
equivalent of medical evidence.  In a supplemental statement 
of the case, issued in February 1997, the veteran was advised 
that neither Dr. Castillo nor Sanchez had provided an opinion 
regarding the etiology of the degenerative disc disease.  The 
Board finds that this was sufficient notice of the evidence 
necessary to complete the claim.  38 U.S.C.A. § 5103(a)(West 
1991).  The veteran has not identified any additional, 
available evidence which, if true, would make his claim 
plausible.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).


ORDER

Service connection for degenerative disc disease of the 
cervical and lumbar spine is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals




 

